Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Benjamin Stasa on May 21, 2021.

The application has been amended as follows: 
Claims 1-4 and 6-8 have been cancelled.
In claim 9 Line 6, “the key transceiver” has been replaced with --the key transceiver is--
In claim 13 Line 1, “claim 9 wherein” has been replaced with --claim 9, wherein--
In claim 13 Line 3, “the alert” has been replaced with --the wireless signal--
In claim 14 Line 1, “claim 9 wherein” has been replaced with --claim 9, wherein--
In claim 14 Line 2, “alertl” has been replaced with --alert--
In claim 15 Line 1, “claim 9 wherein” has been replaced with --claim 9, wherein--
In claim 15 Line 3, “a reply” has been replaced with --the reply--
In claim 16 Line 1, “claim 9 wherein” has been replaced with --claim 9, wherein--
In claim 17 Line 5, “a first frequency” has been replaced with --a frequency--
In claim 17 Lines 8-9 “a second frequency” has been replaced with --a frequency--
In claim 17 Line 9, “request” has been replaced with --request;--
In claim 17 Lines 10-11, “on the first frequency and on the second frequency” has been replaced with --on the frequency of the authentication request and on the frequency of the contact flag signal--
In claim 17 Lines 12-13, “the first frequency” has been replaced with --the frequency of the authentication request--
In claim 17 Line 13, “trigger” has been replaced with --to trigger--
In claim 18 Line 2, “triggering” has been replaced with --the triggering--

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claims 9 and 17 of the present application. Particularly, the prior art of record does not appear to teach nor immediately render obvious the specific steps of wherein the key transceiver is further operative to transmit a contact flag signal indicating whether or not the key transceiver is receiving the authentication request and wherein the detector is operative to trigger an alert when a received signal on the frequency of the authentication request has a characteristic matching the known characteristic and the contact flag signal indicates the key transceiver has stopped receiving the authentication request as part of a vehicle anti-theft system.
For example, while each of the previously cited prior art references Bryn (WO 2012/017214) and Germaneers (DE 2020016102327, English Translation provided) teach systems and methods for the use .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday-Friday 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        


/Nadeem Odeh/Primary Examiner, Art Unit 3669